DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 4/20/22. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 22 requires that the at least one coupling member have coupling and decoupling position. However, it is unclear to what these coupling members are “coupled” or “decoupled”. Correction is required.

Claim 9 requires that the assembly comprises a retainer operate to selectively retain the at least one coupling member in the coupling position. 
At the instant, the limitation is indefinite since the retainer 270 retains the cam sleeve, not the coupling members. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 10, 22-25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,206,238 to Speight et al (Speight) in view of DE 3906458 to Weber. 

    PNG
    media_image1.png
    593
    1089
    media_image1.png
    Greyscale

Speight discloses a handle assembly that comprises a handle (86) comprising a shank (lower 126) and a manually graspable portion (124 and upper 126) extending from the shank; and a coupling mechanism.
The coupling mechanism comprises at least one coupling member (100) mounted to the shank for movement between a coupling position and a decoupling position, wherein the at least one coupling member projects beyond a radially-inner surface of the shank when in the coupling position.
The assembly further comprises a drive spindle (72, 112) and a spindle support (80).
The coupling member in the coupling position, couples the handle to the spindle, and in the decoupling position, it decouples the handle from the spindle.
However, Speight fails to disclose that the coupling mechanism comprises a cam sleeve movably mounted to the shank and covering the at least one coupling member, a radially-inner portion of the cam sleeve including at least one cam surface operable to engage the at least one coupling member, wherein the at least one cam surface is configured to drive the at least one coupling member from the decoupling position to the coupling position as the cam sleeve is displaced from a home position to a displaced position. Speight discloses that the coupling members are presented outside so as to manually operate each one.

    PNG
    media_image2.png
    650
    1511
    media_image2.png
    Greyscale

Weber teaches that it is well known in the art to provide a cam sleeve (3) to move at least one coupling member (4) between coupled and decoupled positions. The cam sleeve is covering the at least one coupling member.
The assembly further comprises a retainer (7) that will retain the at least one coupling member in the coupled position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coupling mechanism described by Speight with a cam sleeve, as taught by Weber, in order to actuate all the coupling members at same time without having to position the hand in certain way and to cover the coupling members from being activated or being seeing.

The combination of Speight, as modified by Weber, is capable of providing the cam sleeve mounted to the shank of the handle. Also, in combination, the spring (88) on Speight is capable of biasing the cam sleeve to the home position.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,206,238 to Speight et al (Speight) in view of DE 3906458 to Weber and further in view of US Pat No 9,834,956 to Hogan.
Speight, as modified by Weber, fails to disclose that the manually graspable portion is a lever.
Hogan teaches that it is well known in the art to provide a manually graspable portion of a handle assembly, that comprises a coupling feature (130) to prevent operation of the handle assembly, as a lever (110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the manually graspable portion described by Speight, as modified by Weber as a lever, in order to provide a longer surface to be graspable by the user.

Claims 13-17, 19-21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,206,238 to Speight et al (Speight) in view of DE 3906458 to Weber and further in view of US Pat No 6,179,352 to Schneeberger. 
Speight, as modified by Weber, fails to disclose that the handle assembly further comprises a housing to mount the spindle support.

    PNG
    media_image3.png
    638
    976
    media_image3.png
    Greyscale

Schneeberger teaches that it is well known in the art to provide a handle assembly (fig 1) with a housing (12) to mount a spindle support (16) that supports a spindle (34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle assembly described by Speight, as modified by Weber, with a housing, as taught by Schneeberger, in order to mount and secure the spindle support and to provide protection to the latch mechanism. 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the 112 2nd paragraph rejection to claims 1 and 22, the applicant argues that “one of skill in the art” would readily recognize that coupling member is configured to couple to another element and then suggest that is the drive spindle. Where is that in the claim? No one with ordinary skill in the art will read the claim limitation and come up with the conclusion that the coupling member will couple the drive spindle. Therefore, until is clearly claimed, the rejection is maintained.

With respect to the 112 2nd paragraph to claim 9, the applicant argues that the invention has the effect of retaining at least one coupling member. 
As claimed, the claim is defining that the retainer is retaining at least one coupling member. However, as clearly described and illustrated, the retainer 270 retains the cam sleeve, not the coupling members. Therefore, the rejection is maintained. 

With respect to the prior art rejection, the applicant argues that Speight and Weber are not analogous art, therefore, there is no motivation to combine the references.
In response to the applicant’s argument that the cited prior art is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor’s endeavor. If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.
At the instant, both references are drawn to latch mechanisms. Furthermore, both references can be found in the same area, E05B 13/005. Finally, both are drawn to devices to move a coupling member. Therefore, this argument is not persuasive and the rejection is maintained.

The applicant also argues that the prior art fails to disclose the limitations presented in claim 3.
The claim requires that the cam sleeve is operable to rotate from the home position to the displaced position in a first rotational direction; wherein the cam sleeve is operable to rotate from the home position to a rotated position in a second rotational direction opposite the first rotational direction; and wherein the at least one cam surface is configured to drive the at least one coupling member from the decoupling position to the coupling position as the cam sleeve rotates from the home position to the rotated position.”.
As mentioned above, Speight discloses that the coupling members are presented outside so as to manually operate each one. Weber was used to demonstrate that it is well known in the art to provide a cam sleeve to move at least one coupling member between coupled and decoupled positions.
So, in combination, Speight, as modified by Weber will provide a cam sleeve that moves the coupling members. Therefore, the argument is not persuasive and the rejection is maintained.

The applicant argues that the prior art fails to disclose that the cam sleeve is biased toward the home position as claimed in claim 7. 
Speight disclose the use of a biasing spring to bias the handle toward a home position. 
So, in combination, Speight, as modified by Weber will provide a cam sleeve and a biasing member that will bias the cam sleeve, after actuated, to a home position. 
Therefore, the argument is not persuasive and the rejection is maintained.

With respect to claim 8, a new rejection has been made on the record.
With respect to the rejection of the claims further in view of Lunday, the rejection has been withdrawn. However, a new rejection has been made on the record.

This Office Action has been made as a non-final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 5, 2022